      Case 7:20-cv-00357 Document 18 Filed on 02/02/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
     Plaintiff,                                    §
                                                   §
v.                                                 §       CASE NO. 7:20-CV-00357
                                                   §
11.406 ACRES OF LAND, more or less,                §
situate in STARR COUNTY, STATE                     §
OF TEXAS; FELIX LUERA RANCH, LTD,                  §
ET AL                                              §
                                                   §
     Defendants.                                   §

                       DEFENDANT FELIX LUERA RANCH, LTD.’S
                     UNOPPOSED MOTION TO STAY CONSTRUCTION
                  AND MOTION TO STAY CONDEMNATION PROCEEDINGS

       Defendant Felix Luera Ranch, Ltd., files this Unopposed Motion to Stay Construction and

Motion to Stay Condemnation Proceedings and would respectfully show the Court as follows:

       This is a statutory condemnation proceeding by which the United States of America (the

“Government”) seeks to acquire real property in fee simple from Defendants for construction of a

border barrier and related appurtenances. The Government has filed a Complaint in Condemnation

(Dkt. #1) and a Declaration of Taking (Dkt. #2) and deposited the Government’s estimate of just

compensation (Dkt. 7).

       On January 20, 2021, President Biden was inaugurated and following his inauguration he

signed an executive Order entitled Proclamation on the Termination of Emergency With Respect

To The Southern Border Of The United States And Redirection of Funds Diverted to Border Wall

Construction (the “Proclamation”). See Exhibit A, Proclamation on the Termination of Emergency

With Respect To The Southern Border Of The United States And Redirection of Funds Diverted

to Border Wall Construction, 2021 WL 197402 (January 20, 2021), available at
      Case 7:20-cv-00357 Document 18 Filed on 02/02/21 in TXSD Page 2 of 5




https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/proclamation-

termination-of-emergency-with-respect-to-southern-border-of-united-states-and-redirection-of-

funds-diverted-to-border-wall-construction/.     The Court can take judicial notice of the

Proclamation and Defendants request the Court take judicial notice of the Proclamation. See FED.

R. EVID. 201 (b).

       Among other things, the Proclamation provides as follows:

       (a) The Secretary of Defense and the Secretary of Homeland Security, in
       consultation with the Director of the Office of Management and Budget, shall direct
       the appropriate officials within their respective departments to:

               (i) pause work on each construction project on the southern border wall,
               to the extent permitted by law, as soon as possible but in no case later than
               seven days from the date of this proclamation

                                              ***
       (b) The pause directed in subsection (a)(i) of this section shall apply to wall
       projects funded by redirected funds as well as wall projects funded by direct
       appropriations. . . .

Exhibit A, Proclamation.

       “[E]xecutive orders clearly carry the force and effect of law if they are issued pursuant to

constitutional or statutory authority.” Legal Aid Soc. of Alameda Cty. v. Brennan, 381 F. Supp.

125, 130 (N.D. Cal. 1974), aff'd in part, 608 F.2d 1319 (9th Cir. 1979) (“This particular executive

order and its direct antecedents have consistently been held to be based on statutory authority

resting with the President to provide for procurement, utilization, and management of government

property.” (citing Contractors Ass'n of Eastern Pennsylvania v. Secretary of Labor, 442 F.2d 159,

166-171 (3d Cir.), cert. denied, 404 U.S. 854, 92 S.Ct. 98, 30 L.Ed.2d 95 (1971); Farkas v. Texas

Instrument, Inc., 375 F.2d 629, 632 n. 1 (5th Cir.), cert. denied, 389 U.S. 977, 88 S.Ct. 480, 19

L.Ed.2d 471 (1967)).




                                                 2
      Case 7:20-cv-00357 Document 18 Filed on 02/02/21 in TXSD Page 3 of 5




        The Proclamation orders that all construction work on the border wall project should

“pause” and the Defendants seek an order from the Court to ensure that all construction work is

“pause[d]” pursuant to the Proclamation.

        Additionally, the Defendant anticipates the Proclamation, and Government action

following the ordered pause in the border wall project, is very likely to cause a change in the

project. Any change in the project could have dramatic impacts on the valuation issues the parties

are currently litigating.

        So as to avoid unnecessary expenses associated with expert witnesses that have been or

will be retained to consider value-related issues on the subject property and any subsequent change

in the border wall project, the Defendant requests that the Court order a sixty (60) day stay in these

condemnation proceedings.

        A sixty (60) day stay is consistent with the Proclamation in that the Proclamation requests

a plan for “Redirecting Funding and Repurposing Contracts” within sixty (60) days. See Exhibit

A, Proclamation at § 2.       Defendant anticipates receiving more guidance from the current

Presidential Administration on how the border wall project is to proceed, or not proceed, within

sixty (60) days.

        “The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); Nevada v. United States

Dep’t of Labor, 227 F. Supp.3d 696, 698 (E.D. Tex. 2017) (“A district court has broad discretion

to stay proceedings in the interest of justice and to control its docket.”). It would be in the interest

of justice to stay these proceedings, including the interests of both parties and the interest of

judicial efficiency to the Court. See Cheney v. U.S. Dist. Court for Dist. of Columbia, 542 U.S.

367, 385 (2004) (reasoning that “‘the high respect that is owed to the office of the Chief Executive




                                                   3
      Case 7:20-cv-00357 Document 18 Filed on 02/02/21 in TXSD Page 4 of 5




. . . is a matter that should inform the conduct of the entire proceeding, including the timing and

scope of discovery’” (quoting Clinton v. Jones, 520 U.S. 681, 707 (1997))).

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that its Motion to Stay

Construction and Motion to Stay Condemnation Proceedings be granted and be granted such other

and further relief to which they may show themselves to be justly entitled.

                              Respectfully submitted,

                              BARRON, ADLER, CLOUGH & ODDO, L.L.P.
                              808 Nueces Street
                              Austin, Texas 78701
                              Ph: (512) 478-4995
                              Fax: (512) 478-6022

                              By:     /s/ Roy R. Brandys
                                      Roy R. Brandys
                                      Attorney-in-Charge
                                      Texas Bar Number 02883550
                                      Southern District of Texas No. 31963
                                      brandys@barronadler.com
                                      Nicholas P. Laurent
                                      Texas Bar Number 24065591
                                      Southern District of Texas No. 1090833
                                      laurent@barronadler.com

                              ATTORNEYS FOR DEFENDANT,
                              FELIX LUERA RANCH, LTD.




                                                4
      Case 7:20-cv-00357 Document 18 Filed on 02/02/21 in TXSD Page 5 of 5




                               CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(d), I have conferred with counsel for Plaintiff and Plaintiff is

unopposed to the relief requested.

                                       /s/ Roy R. Brandys
                                       Roy R. Brandys




                                   CERTIFICATE OF SERVICE

       I, Roy R. Brandys, Attorney for Defendant Felix Luera Ranch, Ltd., hereby certifies that

on February 2, 2021, I electronically filed the foregoing using the Court’s CM/ECF system which

will send service notification to all counsel of record.

                                                       By:   /s/ Roy R. Brandys
                                                             Roy R. Brandys




                                                  5
